PER CURIAM.
The appeal in this case was taken from the following order:
“Both parties appearing by respective counsel, Francis D. Crable appearing for plaintiffs, and Jones & Jones for defendant, and defendant’s amended demurrer to the complaint is heard and by the court overruled. Defendant has until July 9, 1917, to plead further. Thereupon, jury is demanded by defendant, dated July 2, 1917.”
No further order seems to have been made in the lower court in the cause, and no final judgment appears in the record. We have held in Navajo-Apache Bank & Trust Co., W. H. Burbage & F. N. Nelson, Appellants, v. Caroline Desmont and William E. Wahl, Appellees, 17 Ariz. 472, 154 Pac. 206, that an order overruling a demurrer is not such a final *258determinative order as to be the subject of appeal and separate review.
To the same effect is the case of Hollingsworth v. Gazette Printing Co., ante, p. 51, 185 Pac. 359.
Upon the authority of the foregoing cases, this appeal is dismissed.